COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      United Parcel Service v. Terrica Barnes as next friend of K.C.

Appellate case number:    01-16-00805-CV

Trial court case number: 2008-54568

Trial court:              164th District Court of Harris County

       The parties filed a joint motion to dismiss this appeal, asking that we dismiss the appeal,
vacate the trial court’s judgment, and remand to the trial court for “issuance of further orders
necessary to the resolution of the case.”

        Voluntary dismissal of an appeal is governed by Rule 42.1. Dismissal by agreement
requires that “an agreement signed by the parties or their attorneys” be “filed with the clerk.”
TEX. R. APP. P. 42.1(a)(2). Relatedly, the rule authorizes the court to “set aside the trial court’s
judgment without regard to the merits and remand the case to the trial court for rendition of
judgment in accordance with the agreements.” TEX. R. APP. P. 42.1(a)(2)(B) (emphasis
supplied). The rule does not authorize dismissal of an appeal on the terms proposed by the
motion, i.e. vacatur of the trial court’s judgment and remand for issuance of unspecified further
orders “necessary to the resolution of the case.”
       Accordingly, we deny the parties’ motion without prejudice to the filing of another
motion complying with Rule 42.1. It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                   Acting individually        Acting for the Court

Panel consists of Chief Justice Radack and Justices Keyes and Massengale.

Date: June 13, 2017